Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventor: Lonnie Burrow			:
Application No. 14/858,703			:		Decision on Petition under
Filing Date: September 18, 2015		:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Attorney Docket No. TRVE:1013		:


This is a decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed September 28, 2021, to accept unintentionally delayed claims under 35 U.S.C. §§ 119(e) and 120.

The petition is DISMISSED.

A renewed petition may be filed in response to this decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

(1)	This application is a continuation-in-part of Application No. 15/406,844;
(2)	Application No. 15/406,814 is a continuation of Application No. 14/011,202;
(3)	This application is a continuation-in-part of Application No. 14/751,973; 
(4)	Application No. 14/751,973 is a continuation of Application No. 14/011,202;
(5)	Application No. 14/011,202 is a divisional of Application No. 13/292,843; and
(6)	Application No. 13/292,843 claims the benefit of Application No. 61/456,664.

Background

The application was filed with an application data sheet (“ADS”) on September 18, 2015.  The ADS does not include any benefit claims.  

Applicant did not timely file a corrected ADS adding any benefit claims.

A petition under 37 C.F.R. § 1.78 (“Petition-1”) seeking to add benefit claims (1), (2), (5), and (6) was filed on March 1, 2017.  

The Office issued a decision (“Decision-1”) dismissing Petition-1 via an e-mail notification on August 12, 2017.  The decision indicates benefit claims (1), (2), (5), and (6) are improper.  The

decision indicates benefit claims (5) and (6) are improper because there are no proper benefit claims “linking” this application with Application No. 14/011,202.

A second petition under 37 C.F.R. § 1.78 (“Petition-2”) was filed on August 10, 2020.  The petition seeks to add benefit claims (3)-(6)

The Office issued a decision (“Decision-2”) dismissing Petition-2 via an e-mail notification on November 16, 2020.  

A renewed petition (“Petition-3”) was filed on February 16, 2021.

The Office issued a decision(“Decision-3”) dismissing Petition-3 on April 23, 2021.

A second renewed petition (“Petition-4”) was filed on September 28, 2021.

Discussion

Benefit Claim (3)

The original ADS does not include benefit claim (3).  Applicant has not identified the reason(s) benefit claim (3) was not included in the original ADS.

The last date benefit claim (3) could have been timely filed via a corrected ADS was October 26, 2016.  Applicant has not identified the reason(s) a corrected ADS adding benefit claim (3) was not filed on or before October 26, 2016.

Petition-1 was filed on March 1, 2017.  The petition does not seek to add benefit claim (3).  Applicant has not identified the reason(s) the petition failed to seek to add the benefit claim.

Decision-1 issued on August 12, 2017.  Applicant has not identified the reason(s) a renewed petition, which seeks to add benefit claim (3), was not promptly filed in response to the decision.

Petition-2 seeking to add benefit claim (3) was not filed until August 10, 2020.  Applicant has not provided an explanation for the delay in filing a petition to add benefit claim (3).  The first petition seeking to add benefit claim (3) was filed more than 3 years and 5 months after the date Petition-1 was filed and was filed about 3 years after the Office issued a decision dismissing the petition.

The Office acknowledges Petition-4 states, “Petitioner has continually attempted to correct the priority information in this application since 2017.”  However, applicant has not identified any steps taken during 2017, 2018, 2019, or the first half of 2020 to add benefit claim (3).

Petition-4 indicates the COVID-19 pandemic has “caused extensive delays in trying to diligently get this matter resolved.”  The petition does not explain how the pandemic has caused delays or identified the specific dates impacted by delay caused by the pandemic.

Any renewed petition filed in response to this decision must include the following information:

(1)	The reason(s) benefit claim (3) was not included in the original ADS,
(2)	The reason(s) a corrected ADS adding benefit claim (3) was not filed on or before October 26, 2016,
(3)	The reason(s) Petition-1 did not seek to add benefit claim (3),
(4)	The reason(s) a renewed petition seeking to add benefit claim (3) was not promptly filed in response to Decision-1, and
(5)	An explanation for the entire period of delay in filing a petition to add benefit claim (3) beginning on the date the Office issued Decision-1 and ending on the date Petition-2 was filed.

Benefit Claim (4)

The original ADS does not include benefit claim (4).  Applicant has not identified the reason(s) benefit claim (4) was not included in the original ADS.

The last date benefit claim (4) could have been timely filed via a corrected ADS was January 19, 2016.  Applicant has not identified the reason(s) a corrected ADS adding benefit claim (4) was not filed on or before January 19, 2016.

Petition-1 was filed on March 1, 2017.  The petition does not seek to add benefit claim (4).  Applicant has not identified the reason(s) the petition failed to seek to add the benefit claim.

Decision-1 issued on August 12, 2017.  Applicant has not identified the reason(s) a renewed petition, which seeks to add benefit claim (4), was not promptly filed in response to the decision.

Petition-2 seeking to add benefit claim (4) was not filed until August 10, 2020.  Applicant has not provided an explanation for the delay in filing a petition to add benefit claim (3).  The first petition seeking to add benefit claim (4) was filed more than 3 years and 5 months after the date Petition-1 was filed and was filed about 3 years after the Office issued a decision dismissing the petition.

Any renewed petition filed in response to this decision must include the following information:

(1)	The reason(s) benefit claim (4) was not included in the original ADS,
(2)	The reason(s) a corrected ADS adding benefit claim (4) was not filed on or before October 26, 2016,
(3)	The reason(s) Petition-1 did not seek to add benefit claim (4),
(4)	The reason(s) a renewed petition seeking to add benefit claim (4) was not promptly filed in response to Decision-1, and
(5)	An explanation for the entire period of delay in filing a petition to add benefit claim (4) beginning on the date the Office issued Decision-1 and ending on the date Petition-2 was filed.

Benefit Claim (5)

The original ADS does not include benefit claim (5).  Applicant has not identified the reason(s) benefit claim (5) was not included in the original ADS.

The last date benefit claim (5) could have been timely filed via a corrected ADS was January 19, 2016.  Applicant has not identified the reason(s) a corrected ADS adding benefit claim (5) was not filed on or before January 19, 2016.

Petition-1 was filed on March 1, 2017.  The petition seeks to add benefit claim (5).  

Decision-1 issued on August 12, 2017.  Applicant has not identified the reason(s) a renewed petition to add benefit claim (5) was not promptly filed in response to the decision.

Applicant has not provided an explanation for the delay in filing a new petition to add benefit claim (5).  The new petition (Petition-2) was filed about 3 years after the Office issued a decision dismissing the petition.

Any renewed petition filed in response to this decision must include the following information:

(1)	The reason(s) benefit claim (5) was not included in the original ADS,
(2)	The reason(s) a corrected ADS adding benefit claim (5) was not filed on or before October 26, 2016,
(3)	The reason(s) a renewed petition seeking to add benefit claim (5) was not promptly filed in response to Decision-1, and
(4)	An explanation for the entire period of delay in filing a new petition to add benefit claim (5) beginning on the date the Office issued Decision-1 and ending on the date Petition-2 was filed.

Benefit Claim (6)

The original ADS does not include benefit claim (6).  Applicant has not identified the reason(s) benefit claim (6) was not included in the original ADS.

The last date benefit claim (6) could have been timely filed via a corrected ADS was January 19, 2016.  Applicant has not identified the reason(s) a corrected ADS adding benefit claim (6) was not filed on or before January 19, 2016.
Petition-1 was filed on March 1, 2017.  The petition seeks to add benefit claim (6).  

Decision-1 issued on August 12, 2017.  Applicant has not identified the reason(s) a renewed petition to add benefit claim (6) was not promptly filed in response to the decision.

Applicant has not provided an explanation for the delay in filing a new petition to add benefit claim (6).  The new petition (Petition-2) was filed about 3 years after the Office issued a decision dismissing the petition.

Any renewed petition filed in response to this decision must include the following information:

(1)	The reason(s) benefit claim (6) was not included in the original ADS,
(2)	The reason(s) a corrected ADS adding benefit claim (6) was not filed on or before October 26, 2016,
(3)	The reason(s) a renewed petition seeking to add benefit claim (6) was not promptly filed in response to Decision-1, and
(4)	An explanation for the entire period of delay in filing a new petition to add benefit claim (6) beginning on the date the Office issued Decision-1 and ending on the date Petition-2 was filed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.